internal_revenue_service appeals_office san jose appeals ms-7100 s market st suite san jose ca date dec number release date certified mail dear department of the treasury employer_identification_number person to contact uil this is a final adverse determination regarding your exempt status under sec_501 c of the internal_revenue_code the code it is determined that you do not qualify as exempt from federal_income_tax under sec_501 c of the code effective january xxxx our adverse determination was made for the following reason s you are not operated exclusively for exempt purposes within the meaning of code sec_501 c and sec_1_501_c_3_-1 you do not engage primarily in activities that accomplish one or more of the exempt purposes specified in code sec_501 c more than an insubstantial part of your activities are in furtherance of a non-exempt purpose you are not operated primarily for a public purpose as is required by code sec_501 and sec_1 c -1 d ii your operations result in substantial benefit to private interests contributions to you are not deductible under sec_170 of the code you are required to file federal_income_tax returns on forms file your return with the appropriate internal_revenue_service center per the instructions of the return for further instructions forms and information please visit www irs gov if you were a private_foundation as of the effective date of the adverse determination you are considered to be taxable private_foundation until you terminate your private_foundation_status under sec_507 of the code in addition to your income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the code we will make this letter and the proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information we have provided to you in a separate mailing notice notice of intention to disclose please review the notice and the documents attached that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed within days from the date this determination_letter was mailed to you please contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c see also publication you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matters that may not have been resolved through normal channels get prompt and proper handling if you want taxpayer_advocate assistance please contact the taxpayer_advocate for the irs office that issued this letter you may call toll-free for the taxpayer_advocate or visit www irs gov advocate for more information if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely yours appeals team manager enclosure publication and or cc department of the treasury ijiinternal revenue service irs tax_exempt_and_government_entities_division aug date taxpayer_identification_number form tax_year s ended person to contact number contact numbers phone number fax number manager's name num er manager's contact number phone number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_50l c of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action- sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren't an organization described in sec_50l c after we issue the final revocation letter we'll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code ifwe don't hear from you if you don't respond to this proposal within calendar days from the date ofthis letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need -to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor ofthe irs contact identified in the heading ofthis letter you also may file a protest with the letter rev catalog number 34809f irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn't apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office ofthe taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance ifyou prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation sincerely barbara l harris acting director eo examinations enclosures report of examination form_6018 publication publication letter rev catalog number 34809f form 886a name oftaxpayer i department of the t reuwy internal_revenue_service explanation of items schedule no or exhibit l year period ended december issues whether exempt status under internal_revenue_code irc sec_501 c should be revoked since its primary purpose is the provision of housing to the founders' farm employees which serves the private interests of the founders whether certain payments identified below constitute taxable_expenditures defined under sec_4945 and and should be taxed under sec_4945 and b facts organization background form_1023 application_for reco miuon of exemption was filed by it states its purpose is to distribute charnaole on contributions to o religious organizations o schools and universities o other cultural historical or educational organizations if further states that its financial support will come from contributions from individuals and professional people fundraising will be planned with individual solicitations the officers and directors it is not a activities will be conducted in supporting_organization a private_operating_foundation or a home for the aged or handicapped it does not provide any scholarship benefits or student aid the facilities and operations will not be managed by another organization or individual under a contract it is not a party to any leases and does not provide services or products by was incorporated in the state of on by the will operate exclusively for charitable religious educational department of commerce and consumer affairs state of state that scientific or literary purposes upon dissolution assets shall be distributed for exempt purposes described under sec_501 c or to federal state_or_local_government the organization will not engage in any act of self-dealing as defined in sec_4941 d of the irc none of the corporation's assets or net_earnings will inure in whole or part to the benefit of any private individual except in furtherance of charitable religious educational scientific or literary purposes these documents form 886-a rev department of the treasury - internal_revenue_service page -- form 886a name oftaxpayer department of the t te2swj intmul revenue service explanation of items schedule no or exhibit year period ended december officers president vice president director director treasurer the address for all officers is bylaws were signed by related_entity the and incorporated in operated by as a for-profit agricultural business founded owned and and his family its commercial operations are on approximately ' farm acres and it provides full-time employment to approximately - people office is located a all tenants of employees employees' rent that is due to the low income agricultural housing activity are deducts rent from its employees' payroll for the amount of the no references or links to no website then sell follows website were found on has encourages fundraisers to purchase website produce inventory at farmers markets an excerpt from website other activities has advertised a variety of public events since the year or earlier it has provided weekly farmers markets since the year of - of examples of internet postings advertise similar seasonal activities hosted by these include o an advertisement with costs for entertainment including a giant corn maze rides and a list restaurants selling their food the advertisement form 886-a rev department of the treasury - internal_revenue_service page -- fo m 886a name oftaxpayer i department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended december promotes the market place that shoooers can browse thursday o s hosts easter egg hunt with hay rides rock climbing inflatables and more from a m -5 pm t call ext o while the say they are concerned about the fate of the workers they maintain they are good corporate citizens who offer com maze and pumpkin patch events for school kids and easter egg hunts for children in the community during which they teach them about aoriculture and farm life com investigated for state and federal labor violations reported activities filed form_990 for year through _ c hat reported fund raising activities forms that reported housing activities providing housing ' employees is foundation's primary activity per filed forms 990-pf from nhen it reported gro sec_1 states it had no activities until as nuhlic contributions from fund raising receipts ofdollar_figure were and from easter egg hunt after expenses of foundation showed a loss ot dollar_figure no distributions of donations-or grants 990-pf for years to to present receipts ofdollar_figure from dollar_figure were made by housing rental hrougt activities the following are chronological activities for housing may board meeting foundation's board met to approve action to pursue a usda farm labor housing loan may letter of conditions from usda this letter describes the housing as shows the activity as units of sec_521 rental assistance units employees and form 886-a rcv depanment of the t reaswy - internal_revenue_service page - form 886a name oftaxpaycr depa rtro t of the treasury -internal revenue service e lanation of items schedule no or exhibit year period ended december the letter states proof of ir sec_501 status is required and describes usda eligibility requirements a as a broad-based has a membership that reflects a variety of interests in the area where the housing will be located nonprofit organization of farm workers july loan received received a usda farm labor housing loan ofdollar_figure assistance funding to provide housing for migrant farm workers plus rental july building purchased purchased a at the time of this apartment building unit building at purchase several of fo employees resided at renters of the apartment building were released as tenants with the exception of related to employees all tenants since purchase have been or are employees september management_contract contracted management agreement with controlled by or to be the managing agent of the apartments per a is owned and labor housing has no known relationship with august housing applicants labor housing document states all applications will be placed an on a master waiting list the managing agent will keep detailed records regarding applications on list housed rejected or canceled all applicants will be notified in writing of status rejections will be made in writing with appeal rights april of t building repairs a building oermit was issued for minor repairs and re-roofing of the apartments the owner on the building permit is shown as form 886-a rev department of the treasury - internal_revenue_service page -- form 886a name oftaxpayer depanment of the t rcaswy - internal_revenue_service e lanation of items schedule no or exhibit year period ended december activities for year of examination revenue for year ended december form_990-pf reported the following ontributions gifts grants etc - total revenue labor housing the examination results show the following revenue labor housing revenue rent tenants labor housing revenue rent subsidy total revenue dollar_figure l_ dollar_figure dollar_figure i dollar_figure rental income was collected by contracted management company the records for the rental activities were maintained by for contributions ofdollar_figure amount represents year the expenses were incurred for no money was contributed to forgiveness of a debt for expenses year event called on instead the s paid in a prior claims that because did not repay for expenses considered itself to have made contributions to foundation in year the examiner found internet advertisements showing was found sponsors of the event no mention of - as the expenses qualifying distributions and undistributed_income form_990-pf for tax_year scholarships to students and that contributions were only given to preselected charitable organizations excess distributions carried from year states qualifying distributions of totaled dollar_figure were made for qualifying distributions scholarship to students the auditor requested all documents related tc criteria solicitation and recipient selection process had no supporting documentation related to their scholarships and no irs approval of their scholarship programs scholarship availability was mostly communicated by word of mouth stated it had no specific documented formalities and that scholarship authorization form 886-a rev department of the treasury- internal_revenue_service page -- fonn 886a name oftaxpayer i department of the t reaswy- internal re enue service explanation of items schedule no or exhibit year period ended december show the following payments records for the dollar_figure of scholarship to students expenditure on form a member of ms 's school transcripts were mailed to s scholarship jette states your parents are very proud of you paid directly to ms pharmacy fraternity at explained that met a member of ms the state legislature during an event hosted by the of the scholarship at this event and she was subsequently selected to receive the scholarship based on high academic achievement other_payments are as follows bureau ms family who is with iearned dollar_figure addressed to dollar_figure donation to a local high school letter of appreciation is paid directly to believes that this was paid as a replacement for a lost check paid out in prior years to assist in expenses_ for school books no supporting documentation was provided the paid to friends of provided a copy of check there was also dollar_figure representative and noted as donation the financial institution's copy of the same check shows the note as stated this payment for the political_candidate was a mistake by an main account from account to its bank account to correct the mistake regardless no reimbursement to employee who wrote a check from its bank event tickets and donation vas evidenced transferreddollar_figure dated from public records show representatives representing the won re-election state of committee friends of is a member of the house of i district since in and campaign spending commission reports that contributions includeddollar_figure received on from supplemental january - june friends of report on qualifying distributions excess distributions the auditor requested records to explain the dollar_figure distribution carried from year to the year the distributions were paid for the amounts and purposes as follows fonn 886-a rev 4-g8 departmenr of dte treasury- inremal revenue service page -- form886a name oftaxpaycr i department of the treasury- internal_revenue_service explanation of items schedule no or exhibit year period ended december housing rental year sunset on the plains expenses payments to individuals payments to schools and church liabilities the amount ofdollar_figure was included in liabilities for a bill paid_by for no documents supported that was liable for this expense tax law - exempt status exempt_purpose sec_501 provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that an organization operates exclusively for exempt purposes only if it engages primarily in activities that accomplish exempt purposes specified in sec_501 c an organization must not engage in substantial activities that fail to further an exempt_purpose in better business bureau of washington d c v u s u s big_number the supreme court held that the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes regulations sec_1_501_c_3_-1 provides that an organization is not organized or operated exclusively for exempt purposes unless it serves a public rather than a private interest to meet this requirement it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests regulations sec_1 c -1 d defines the term charitable as used in sec_501 c as including the relief of the poor and distressed or of the underprivileged and the promotion of social welfare by organizations designed to lessen neighborhood tensions to eliminate prejudice and discrimination or to combat community deterioration revproc_96_32 1996_1_cb_717 i r s sets forth a safe_harbor under which organizations that provide low-income_housing will be considered charitable as described in sec_501 of the irc because they relieve the poor and distressed as described in sec_1 c -l d 06-dollar_figure of the regulations as follows form 886-a rev department of the treasury- internal_revenue_service page -- ------------------------------------------------------------- form886a name of taxpayer i department of the t reaswy internal_revenue_service exp_lanation of items schedule no or exhibit year period ended december to be recognized as exempt from income_tax under sec_501 a low-income_housing organization must not only serve a charitable purpose but also meet the other requirements of that section including the prohibitions against inurement and private benefit if an organization furthers a charitable purpose such as relieving the poor and distressed it nevertheless may fail to qualify for exemption because private interests of individuals with a financial stake in the project are furthered for example the role of a private developer or management company in the organization's activities must be carefully scrutinized to ensure the absence of inurement or impermissible private benefit resulting from real_property sales development fees or management contracts an organization of farmers formed to furnish farm laborers for individual farmers does not qualify for exemption the organization obtained requests from member farmers for workers assigns the laborers to the farmers receives payment from the farmers and pays the laborers or their representatives the organization's income is from a small rental fee paid_by the workers and fees and dues paid_by the farmers its funds are used to operate a labor camp to house transient farm workers while they are working in the area the organization by engaging in the activities described above is merely providing services to individual farmers that they would have to provide for themselves or get someone else to provide for them revenue_ruling rev_rul 1972_2_cb_249 an organization formed to provide low_income_housing to families but with preference for housing to employees of a farm proprietorship operated by the individual who created and controls the organization does not qualify for exemption under sec_501 c of the irc the organization constructed ten rental units adjacent to the farm applicants for housing were preference according to type of position and length of employment on the farm all of the units are occupied by regular employees of the farm the individual pays the rent for the employees all of the housing units are occupied by low income families the organization was initially funded through a loan from a governmental agency and contributions from the individual its receipts are from rental payments and its disbursements are for repayments on the loan and upkeep of the rental units since the organization gave preference for housing to employees of the farm proprietorship operated by the individual who created and controls the organization and all the units are in fact occupied by such employees the organization is serving the private interests of the individual rather than a public interest accordingly it is held that the organization's activities are not charitable and that it does not qualify for exemption from federal_income_tax under sec_501 of the irc revrul_72_147 1972_1_cb_147 the court held that an organization that operated a school to train individuals for careers as political campaign professionals but that could not establish that it operated form 886-a rev department of the treasury- lntemal revenue service page -- - ----------------- -- ------ department of the treasury - i nremal revenue service explanation of items schedule no or exhibit year period ended december ' form 886a name oftaxpaver i on a nonpartisan basis did not exclusively serve purposes described in sec_501 because it se rved private interests more than incidentally the court found that the organization was created and funded by persons affiliated with a particular political_party and that most of the organizations graduates worked in campaigns for the party's candidates the court concluded the organization conducted its educational activities with the objective of benefiting the party's candidates and entities although the candidates and entities benefited were not organizational insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve private interests within the meaning of sec_501 -1 d ii the court concluded by stating that even ifthe political party's candidates and entities did comprise a charitable_class the organization would bear the burden of proving that is activities benefited members of the class in a non select manner american campaign academy t c pincite the court held that an association formed in a private real_estate development to operate parks swimming pools boat docks and other recreational facilities did not qualify as sec_501 c organization althot1gh the organization provided some benefit to the general_public the primary intended beneficiaries were the residents and property owners of the private development thus the organization operated for a substantial non-exempt purpose rather than for exclusively charitable purposes 88_tc_1 affd a nonprofit organization that provides specially designed h using to elderly persons at the lowest feasible cost and maintains in residence those tenants who subsequently become unable to pay its monthly fees is an organization operated exclusively for charitable purposes within the meaning sec_501 rev rut 1979_2_cb_194 see also revrul_72_124 g b revrul_61_72 1961_1_cb_188 and revrul_64_231 g b in foundling church of scientology v united_states 412_f2d_1197 ct_cl cert_denied 397_us_1009 an organization argued that the court should not find that the organization's earnings had inured to its founders since it had made some payments to him as repayments on a loan since the organization did not produce any documents evidencing this indebtedness the court concluded that the plaintiff had failed to meet its burden_of_proof that a part of the corporate earnings was not a source of benefit to private individuals in wendy l parker rehabilitation foundation inc v c i r tcmemo_1986_348 the tax_court upheld the service's position that a foundation formed to aid coma victims including a family_member of the founders was not entitled to recognition of exemption approximately of the organization's net_income was expected to be distributed to aid the family coma victim the court found that the family coma victim was a substantial beneficiary of the foundation's funds it also noted that such distributions relieved the family of the economic burden of providing medical and rehabilitation care fonn 886-a rev depanment of the treasury - internal_revenue_service page -- form886a name oftaxpayer i department of the t re2su ' - i ntemal revenue sen-ice explanation of items schedule no or exhlbit year period ended december for their family_member and therefore constituted inurement to the benefit of private individuals benefit does not have to involve the flow of funds see revrul_76_206 providing services to a for-profit that would otherwise have had to have been purchased benefit does not require that payments for goods or services be unreasonable or exceed fair_market_value 71_tc_1067 a nonprofit organization formed to aid immigrants in overcoming social cultural and economic problems by providing personal counseling referrals to helpful agencies social and recreational activities instruction in english and distributing a newsletter containing information on attaining citizenship securing housing and obtaining medical_care is operated exclusively for charitable and educational_purposes and qualifies for exemption under sec_501 revrul_76_205 g b sec_501 provides for exemption from income_tax for organizations described in sec_501 and sec_501 sec_501 provides this exemption for corporations associations and trusts that are organized and operated for charitable educational literary religious and or scientific purposes to test for public safety for fostering national or international amateur sports competition with certain limitations or for preventing cruelty to animals or children sec_501 c also requires that no p art of the net_earnings inures to the benefit of any private_shareholder_or_individual that no substantial part of the activities of is to carry on propaganda or otherwise attempt to influence legislation and that it not participate in or intervene in any political campaign on behalf of or in opposition to any candidate for public_office sec_507 sets forth the requirements for a private_foundation to be terminated either voluntarily under sec_507 or involuntarily under sec_507 the two requirements for involuntary termination are that there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act that give rise to liabilities for taxes under chapter and that for this reason the secretary notifies the organization that it is subject_to a termination_tax imposed by sec_507 sec_509 defines private_foundations to be organizations described in sec_501 that do not meet one of the exceptions further listed in sec_509 a a or a tax law private_foundation and excise_taxes sec_4945 sec_4945 and sec_4945 impose excise_taxes on taxable_expenditures defined in sec_4945 form 886-a rev department of the treasury- internal_revenue_service page -- form 886a name of taxpayer dep u tmcnt of the treasury- lntcnul revenue service ex lanation of items -schedule no or exhibit year period ended december sec_4945 imposes a excise_tax for each taxable_expenditure that is to be paid_by the private_foundation sec_4945 imposes an excise_tax of on the foundation for taxable_expenditures that are not corrected sec_4945 i within the taxable_period that shall be paid_by the private_foundation sec_4945 imposes an excise_tax of on the foundation_manager in cases where taxes are imposed under sec_4945 b and the foundation_manager refused to agree to part or all of the correction sec_4945 i this tax is to be paid_by the foundation_manager sec_4945 limits the tax imposed by sec_4945 to dollar_figure and the tax imposed by sec_4945 to dollar_figure political legislative sec_4945 holds that taxable_expenditures include any amounts_expended by a private_foundation to carry on propaganda or otherwise to attempt to influence legislation which includes any attempt to influen ce any legislation through n attempt to affect the opinion of the 'general public or any segment thereof and any attempt to influence legislation through communication with any member or employee of a legislative body or with any other government_official or employee who may participate in the formulation of the legislation except technical_advice or assistance provided to a governmental body or to a committee or other subdivision thereof in response to a written request by such body or subdivision as the case may be other than through making available the results of nonpartisan analysis study or research sec_4945 and sec_4945 e a private_foundation influences the outcome of a specific public election if it participates or intervenes directly or indirectly in any political campaign on behalf of or in opposition to any candidate for public_office regulation a the term candidate for public means an individual who offers himself or herself or is proposed by others as a contestant for an elective national state or local public_office sec_162 sets forth the types of ordinary and necessary expenses that may be allowed as deductions in carrying on any trade_or_business sec_162 denies a deduction under sec_162 for certain lobbying and political_expenditures sec_162 proceeds to list the expenditures which are not deductible including amounts paid_or_incurred in connection with influencing_legislation sec_162 participating in or intervening in any political campaign on behalf of or in opposition to any candidate for public_office sec_162 e b any attempt to influence the general_public or segments thereof with respect to elections legislative matters or referendums irc form 886-a rev department of the treasury- internal_revenue_service page -- fo 886a name oftaxpayer department of the treasury- internal_revenue_service ex lanation of items schedule no or exhibit year period boded december e c or any direct communication with certain executive branch officials in an attempt to influence the official actions or positions of those officials sec_162 sec_4945 sets forth that with respect to any taxable_expenditure sec_4945 the terms correction and correct mean the recovery_of part or all of the expenditure to the extent possible and where full recovery is not possible such additional corrective action as is prescribed by the secretary by sec_4945 holds that with respect to any taxable_expenditure sec_4945 the taxable_period is the period beginning with the date on which the taxable_expenditure occurs and ending on the earlier of a the date of mailing of a notice_of_deficiency with respect to the tax imposed by sec_4945 or b the date on which tax imposed by sec_4945 is assessed scholarships and grants grants to individuals must be made in accordance with procedures approved in advance by the internal_revenue_service to secure such approval a private_foundation must demonstrate in its request for advance approval that o its procedure awards grants on an objective and non-discriminatory basis o the procedure is reasonably calculated to result in perforn'lance by grantees of the activities that the grants are intended to finance and o the foundation will supervise grants to determine whether grantees have fulfilled the grant terms see regulation sec_53_4945-4 sec_4945 excludes from the term taxable_expenditure scholarship grants that are subject_to the provisions of sec_117 and are to be used for study at an educational_institution described in sec_170 sec_4945 provides further that these individual grants must be provided on an objective and nondiscriminatory basis pursuant to a procedure approved in advance by the secretary termination of a private_foundation sec_507 sets forth the requirements for a private_foundation to be terminated either voluntarily under sec_507 or involuntarily under sec_507 the two requirements for involuntary termination are that there have been either willful repeated acts or failures to act or a willful and flagrant act or failure to act that give rise to liabilities for taxes under chapter and that for this reason the secretary notifies the organization that it is subject_to a termination_tax imposed by sec_507 fonn 886-a rev department of the treasury - internal_revenue_service page -- fonn886a name oftaxpayer i dqnrt mmt of tht treasury - lntt mal revenue servict explanation of items schedule no or exhibit year period ended december sec_509 defines private_foundations to be organizations described in sec_501 that do not meet one of the exceptions further listed in sec_509 sec_509 sec_509 or a income_tax sec_11 imposes a tax for each taxable_year on the taxable_income of every corporation sec_61 of the code defines gross_income as all income from whatever source derived sec_162 of the code allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business sec_1_6001-1 of the regulations requires corporations to make such returns render such statements or keep such specific records as will enable the service to determine whether or not such corporation is liable for tax under subtitle a of the code sec_1_6012-2 of the regulations requires every corporation subject_to taxation under subtitle a of the code to make a return of income regardless of whether it has taxable_income or regardless of the amount of its gross_income in addition this regulation specifies form_1120 as the required return of a corporation government's position provision of low_income_housing exclusively to the founders' employees constitutes activities that primarily serve the private interests of the founders is not operated exclusively for a charitable purpose and does not meet this requirement to qualify for exemption from federal_income_tax under sec_501 recognition of exempt status under sec_501 should be revoked because n does not meet the requirements liable for excise_taxes applicable to private_foundations on payments made directly to individuals and to a non-qualifying organization form 886-a rev department or the trcasuty- internal_revenue_service page -- form 886a name ofta xpayer i deputment of the treasury - lntemal revenue service exp l anation of i terns schedule no or exhlbit year period ended december the aforementioned payments are in violation of sec_4945 and is liable for the amount of tax is subject_to taxation under subtitle a of the irc as described below private benefit was formed for the private benefit of its-founders the family members and their family-owned commercial farms organized and primarily operated in a manner to further the commercial farm ventures of and the family is recognized that to receive a government grant for housing its farm workers proof of sec_501 c status was required by usda this status can secure key funding and facilitate lender and governmental agency approval of the funding transfers units employees and several instances support that farms' considered its very own foundation the names of documents usda loan is units of sec_512 rental assistance the founders used their sec_501 c exempt status to obtain government subsidies for housing then used the benefits exclusively for employees of the founders' business did not seriously solicit tenants other than the for the ultimate result is tnat any benefit tram the housing activity went exclusively and directly to its founders and employees the organizations activities are fully oriented to its own membership rather than to the general_public as noted in g_c_m an organization which serves a private interest other than incidentally is not entitled to exemption as an organization described in sec_501 c employees activities and expenditures benefit had unfettered use of funds and used them for private purposes to pay for its self-promotional community events including products and of for-profit vendors' products insiders family members as evidenced by insider contributions that were changed at whim to loans markets and other events that included sales of control was used to benefit by substantial non-exempt purpose substantial non-exempt purpose was one of qualifying for a feder l housing loan and rent subsidies for regulatory requirements that competing for-profit farms must contend with to employees while avoiding the form 886-a rev department of the treasury - internal_revenue_service page -- form886a name ofta xpayer i department of the treaswy internal revenue semce expjanation of items schedule no or exhibit yeac pe riod ended december acquire the same loans and rent subsidies the government loan for the housing was dependant on the organization enjoying recognition of tax exempt status under sec_501 c it is not furthering a charitable or educational purpose to ensure expenses paid for the government for its employees only further low-income tenants were not provided tools or opportl jnities to better their situation through training related to home ownership unlike the case in revrul_67_138 had a ready supply of farm labor through provision of housing situation can also be distinguished from situation sec_1 through of rev rut none of which primarily benefited their individual members founders or other insiders to be recognized as exempt from income_tax under sec_501 a low_income_housing organization must not only serve a charitable purpose but also meet the other requirements of that section including the prohibitions against inurement and private benefit has not established that it does not provide preferential services or benet1ts to its members other than those of a purely incidental nature as in 326_us_279 the presence of a single nonexempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes is like the organization described in rev where all units of the housing have been occupied by employees or employees' family members of a farm proprietorship operated by the individual who created and controls the although providing housing for low-income families furthers charitable purposes doing so in a manner that gives preference to employees of the founder's business primarily serves the private interest of the founder rather than a public interest is similar to easter house where the court found that the health related_services were merely incidental to the organization's operations of a service which in and of itself did not serve an exempt_purpose and the business_purpose and not the advancement of education and charitable activities purpose of the activity is the primary goal easter house 12ci ct at any charitable purpose of providing housing for here with the poor is incidental to actual business_purpose of housing their employees while obtaining government subsidies available only to non-profit organizations form 886-a rev department of me treaswy- internal r enuc service page -- form 886a name oftaxpayer department of the t reaswy - internal_revenue_service ex lanation of items schedule no or exhibit l year period ended december further like the organization described in rev_rul g b where the furnishing of housing for transient farm laborers is merely a necessary adjunct for the accomplishment of the organization's purpose in case that of securing a labor force for the founder's business similarly is like the organization in revrul_69_280 c b that operated primanly and directly for the benefits of the individual members rather than for the community as a whole provides substantial financial benefits to by essentially providing it with a means of housing their employees and providing an easy source of capital to purchase real_estate to accomplish this utilizing the exempt status of eliminates roadblocks to obtaining a housing loan and saves considerable t1me and money to repay the loan through government payment of low rent subsidies and payroll deductions for rent as such serves a private interest more than incidentally contrary to sec_1 c -1 d ii of the regulations revocation does not qualify for exemption from tax under sec_501 c because it has failed to operate exclusively for exempt purposes as required by sec_501 sec_1 c -1 a and sec_1_501_c_3_-1 because more than an insubstantial part of its activities is not in furtherance of exempt' purposes a substantial part of its funding expenses staff and program is in furtherance of increasing profits of the founders' agricultural business c should be revoked recognition of exempt status under note once a private foundation's exempt status is revoked it is considered a taxable private_foundation until it terminates its jrivate foundation status under the provisions sec_507 of the code it must continue to file form_990-pf and pay any applicable private_foundation_excise_taxes calculated on form until termination taxable_expenditures the the analyses of the liabilities and the computation of the taxes for each year is subject_to the excise_taxes under sec_4945 outlined below are the grants or scholarships to individuals were made prior to receiving approval therefore it constitutes taxable_expenditures under sec_4945 regardless the scholarship would not have met the approval criteria that requires grants to be awarded on an objective and nondiscriminatory basis no data supports that any type of selection criteria was established or followed see sec_4945 sec_4945 g and regs a ii --------------------------------------------------------------- fonn 886-a rev department of the treasury- internal_revenue_service page -- form 886a name oftaxpayer department of the treasury internal_revenue_service e lanation of items schedule no or exhibit year period ended december contributions to a candidate for public_office are taxable_expenditures subject_to chapter excise_taxes the transfer of funds did not correct the distribution see sec_4945 internal forgiven loan shown as contribution to the examiner could uncover no evidence to support that the event was related to was held on was liable for the event expenses all advertisements support that this was one of for-profit property nor does evidence support that but rather public credit was given to and it ' promotional and revenue generating events that for several years independent of has been conducting the amount ofdollar_figure debt is disallowed contribution representing forgiveness of an unproven the excess_distribution carryover from the prior year of of distributions of which only dollar_figure were qualifying distributions see calculation below however further documentation was hot supplied to support that this amount of qualifying distributions exceeded a determined amount of distributions therefore no excess_distribution carry over to the be allowed at this time vas based on year return will year minimum year s distributions ofdollar_figure shown as excess distributions on year j amount - - - purpose housing rental year sunset on the plains expense sec_1 scholarship scholarship recipient ' ' - ' -- l_ - school school total non-qualifying distributions from year - total qualifying distributions from year qualifying non- qualfying - non-qualfying distribution i - ' i - - - -i i form 886-a rcv department of the treasury- internal_revenue_service page -- - - - - - - - - - - - - - - - - - - - - - - - form 886a name oftaxpayec department of the treasury- lntemal revenue service ex lanation of items schedule no or exhibit yeac period ended december taxpayer's position the taxpayer has not yet provided their opinion conclusion has not demonstrated that it is operated exclusively for exempt purposes within the meaning sec_501 and sec_1 c d one or more exempt purposes specified in sec_501 it is operated for a substantial non-exempt purpose and for the benefit of private rather than public did not engage primarily in activities that accomplish interests and its activities resulted in substantial private benefit required to file federal_income_tax returns on forms for the - as stated in the heading of this letter and tax perioa ending december for all tax years thereafter was a private_foundation as of the effective date of because revocation it is considered to be a taxable private_foundation until it terminates its private_foundation_status under sec_507 of the code in addition to the income_tax return you must also continue to file form_990-pf by the 15th day of the fifth month after the end of your annual_accounting_period for information on termination your private_foundation_status irm and sec_507 and b sec_4945 computations the taxable_expenditures made by the d subject the foundation to imposition of the first_tier_excise_tax under sec_4945 at a tax_rate of since correction of the expenditures has not been made sec_4945 imposes a second tier excise_tax of against the foundation under sec_4945 and the total taxable_expenditures of dollar_figure dollar_figure' dollar_figure paid directly to ms paid directly to paid to friends of the tax is computed as shown below year taxable_expenditures sec_4945 rate form 886-a rev include the following - - - - -i yo department of the treasury internal_revenue_service page -- form 886a name oftaxpayer i department of the t rnsury - internal_revenue_service explanation of items schedule no or exhibit l year period ended december i sec_4945 excise_tax taxable_expenditures sec_4945 rate sec_4945 excise_tax total sec_4945 taxes dollar_figure x i - - i returns and payments should be sent to the following mailing address internal_revenue_service teige division m s w540 rb make check s or money order s payable to the united_states treasury for the foregoing reasons and revocation of its exempt status is proposed effective january is not an organization described in sec_501 c forms returns should be filed for the tax periods ending on or after january forms 990-pf and are also applicable to private_foundations information form_1120 filing requirement taxation under subtitle a of the code a corporate organization whose tax-exempt status is revoked is brought current on its filing and tax_liabilities by transferring the form_990 data to converted forms and assessing any_tax due if foundation's exempt status is revoked forms u s_corporation income_tax return should be filed for the tax period_s ending on or after january sec_1_6012-2 of the regulations requires every corporation subject_to taxation under subtitle a of the code to file form_1120 to report the income and deductions per sec_61 and sec_162 of the code respectively the examiner adjusted the revenue from dollar_figure for the year reflect the additional tenant and subsidy rental income shown on the expenses were adjusted from dollar_figure donation disbursements made to individuals and to a non-qualified entity to disallow the dollar_figure to dollar_figure to to records of form 886-a rev department of the treasury- internal_revenue_service page --
